    Case: 1:19-cr-00669 Document #: 86 Filed: 01/31/20 Page 1 of 3 PageID #:748




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



UNITED STATES OF AMERICA

       v.

GREGG SMITH, MICHAEL NOWAK,                        No. 19 CR 669 (EEC)
JEFFREY RUFFO, and CHRISTOPHER
JORDAN,

                     Defendants.



            UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITS

       The Commodity Futures Trading Commission (the “Commission”), the recipient of a

third-party subpoena in this case, respectfully submits this unopposed motion for leave for the

Commission to file a motion in excess of the 15-page limit mandated by Local Rule 7.1.

       1.      The deadline for the Commission to file a motion to quash is January 31, 2020.

       2.      The Commission has conferred with counsel for Smith concerning the request for

leave to exceed the 15-page limit under Local Rule 7.1, and Smith does not oppose the request.

       3.      Expansion of the 15-page limit—to allow the Commission to file a 21-page

motion (not including the cover, tables, or certificates)—is warranted in light of the number and

complexity of issues in the motion.


WHERFORE, the Commodity Futures Trading Commission respectfully requests that the Court

grant the Commission’s unopposed motion to expand the page limit for the motion to quash.
    Case: 1:19-cr-00669 Document #: 86 Filed: 01/31/20 Page 2 of 3 PageID #:748




Dated: January 31, 2020               Respectfully submitted,

                                      /s/ Melissa Chiang
                                      Melissa Chiang
                                      Assistant General Counsel

                                      Robert Schwartz
                                      Deputy General Counsel

                                      Daniel Davis
                                      General Counsel

                                      Office of General Counsel
                                      Commodity Futures Trading Commission
                                      1155 21st Street, N.W., Washington, D.C. 20581
                                      mchiang@cftc.gov; ogcecf@cftc.gov
                                      (202) 418-5578




                                         2
     Case: 1:19-cr-00669 Document #: 86 Filed: 01/31/20 Page 3 of 3 PageID #:748




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I caused a copy of the foregoing MOTION TO

QUASH to be filed with the Clerk of the Court through the CM/ECF system, which will provide

notice of the filing to all counsel of record.

                                                 /s/ Melissa Chiang
                                                 Melissa Chiang
                                                 Counsel for Commodity Futures Trading
                                                 Commission




                                                   3
